Supreme Court of Florida
                                    ____________

                                    No. SC16-330
                                    ____________


                 IN RE: AMENDMENTS TO FLORIDA RULE
                   OF JUDICIAL ADMINISTRATION 2.535.

                                   [March 24, 2016]

PER CURIAM.

      This Court, on its own motion, amends Florida Rule of Judicial

Administration 2.535(i) (Court Reporting Services in Capital Cases) to ensure the

accuracy of transcripts by clarifying that the rule requires the use of a live court

reporter in all trials in which the state seeks the death penalty and in all capital

postconviction proceedings. See Fla. R. Jud. Admin. 2.140(d). We have

jurisdiction. See art. V, § 2(a), Fla. Const.

                                  BACKGROUND

      Effective January 1, 2015, the Court amended rule 2.535(i), as proposed by

the Capital Postconviction Proceedings Subcommittee (Subcommittee) of the

Criminal Court Steering Committee, “to prohibit the use of digital court reporting

as the primary court reporting system in trials where the state seeks the death
penalty or in capital postconviction proceedings.” In re Amend. Fla. Rules of Jud.

Admin.; Fla. Rules of Crim. Pro.; & Fla. Rules of App. Pro.—Capital

Postconviction Rules, 148 So. 3d 1171, 1173 (Fla. 2014). In proposing the

amendment, the Subcommittee’s goal was that “the circuit courts will use real-time

transcription services to the extent possible.” Id. As last amended, rule 2.535(i)

provides, as relevant here, that each circuit-wide plan for court reporting in all

trials in which the state seeks the death penalty and in all capital postconviction

proceedings must prohibit the use of digital court reporting as the primary court

reporting system and must require (1) where available, the use of an approved

court reporter who has the capacity to provide real-time transcription of the

proceedings, and (2) if real-time transcription services are not available, the use of

a computer-aided transcription qualified court reporter.

                                    AMENDMENT

      We amend rule 2.535(i) to remove the word “primary” from the phrase in

the rule “must prohibit the use of digital court reporting as the primary court

reporting system.” (Emphasis added.) This clarification of the rule is consistent

with the Subcommittee’s and this Court’s original intent that each circuit-wide plan

ensure accurate, intelligible transcripts of these important proceedings by requiring

the use of a live court reporter.




                                         -2-
      Accordingly, we amend Florida Rule of Judicial Administration 2.535 as set

forth in the appendix to this opinion. New language is indicated by underscoring;

deletions are indicated by struck-through type. The amendment shall become

effective immediately upon the release of this opinion. Because the amendments

were not published for comment prior to their adoption, interested persons shall

have sixty days from the date of this opinion in which to file comments with the

Court.1

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and PERRY, JJ., concur.




       1. All comments must be filed with the Court on or before May 23, 2016,
with a separate request for oral argument if the person filing the comment wishes
to participate in oral argument, which may be scheduled in this case. If filed by an
attorney in good standing with The Florida Bar, the comment must be
electronically filed via the Florida Courts E-Filing Portal in accordance with In re
Electronic Filing in the Supreme Court of Florida via the Florida Courts E-Filing
Portal, Fla. Admin. Order No. AOSC13-7 (Feb. 18, 2013). If filed by a nonlawyer
or a lawyer not licensed to practice in Florida, the comment must be electronically
filed via e-mail in accordance with In re Mandatory Submission of Electronic
Copies of Documents, Fla. Admin. Order No. AOSC04-84 (Sept. 13, 2004).
Electronically filed documents must be submitted in Microsoft Word 97 or higher.
Any person unable to submit a comment electronically must mail or hand-deliver
the originally signed comment to the Florida Supreme Court, Office of the Clerk,
500 South Duval Street, Tallahassee, Florida 32399-1927; no additional copies are
required or will be accepted.



                                        -3-
THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules of Judicial Administration




                                       -4-
                                   APPENDIX

RULE 2.535.        COURT REPORTING

      (a) – (h)    [No change]

       (i)    Court Reporting Services in Capital Cases. The chief judge, after
consultation with the circuit court judges in the circuit, shall enter an
administrative order developing and implementing a circuit-wide plan for court
reporting in all trials in which the state seeks the death penalty and in capital
postconviction proceedings. The plan shall prohibit the use of digital court
reporting as the primary court reporting system and shall require the use of all
measures necessary to expedite the preparation of the transcript, including but not
limited to:

             (1) where available, the use of an approved court reporter who has
the capacity to provide real-time transcription of the proceedings;

            (2) if real-time transcription services are not available, the use of a
computer-aided transcription qualified court reporter;

            (3) the use of scopists, text editors, alternating court reporters, or
other means to expedite the finalization of the certified transcript; and

             (4) the imposition of reasonable restrictions on work assignments
by employee or contract approved court reporters to ensure that transcript
production in capital cases is given a priority.

      (j)    [No change]

                                 Committee Note

                                    [No change]




                                        -5-